ICJ_058_NuclearTests_AUS_FRA_1973-06-22_ORD_01_NA_02_EN.txt. 108 NUCLEAR TESTS (DECL. WALDOCK)

Gerald Fitzmaurice in J.C.J. Reports 1963, pages 102-103, as follows:

“,. the real distinction and test would seem to be whether or not the
objection is based on, or arises from, the jurisdictional clause or
clauses under which the jurisdiction of the tribunal is said to exist.
If so, the objection is basically one of jurisdiction.”

Article 17 of the General Act provides that the disputes therein referred
to shall include in particular those mentioned in Article 36 of the Statute
of the Permanent Court of International Justice. Among the classes of
legal disputes there enumerated is that concerning “the existence of any
fact which, if established, would constitute a breach of an international
obligation” (emphasis added). At the preliminary stage it would seem
therefore sufficient to determine whether the parties are in conflict as to
their respective rights. It would not appear necessary to enter at that stage
into questions which really pertain to the merits and constitute the heart
of the eventual substantive decision such as for instance the establishment
of the rights of the parties or the extent of the damage resulting from
radio-active fall-out.

Judge Sir Humphrey WALDOocK makes the following declaration:

I concur in the Order. I wish only to add that, in my view, the principles
set out in Article 67, paragraph 7, of the Rules of Court should guide the
Court in giving its decision on the next phase of the proceedings which is
provided for by the present Order.

Judge NAGENDRA SINGH makes the following declaration:

While fully supporting the reasoning leading to the verdict of the
Court, and therefore voting with the majority for the grant of interim
measures of protection in this case, 1 wish to lend emphasis, by this
declaration, to the requirement that the Court must be satisfied of its own
competence, even though prima facie, before taking action under Article
41 of the Statute and Rule 61 (New Rule 66) of the Rules of Court.

It is true that neither of the aforesaid provisions spell out the test of
competence of the Court or of the admissibility of the Application and the
request, which nevertheless have to be gone into by each Member of the
Court in order to see that a possible valid base for the Court’s competence
exists and that the Application is, prima facie, entertainable. I am, there-
fore, in entire agreement with the Court in laying down a positive test
regarding its own competence, prima facie established, which was enun-
ciated in the Fisheries Jurisdiction! case and having been reiterated in this

1 Fisheries Jurisdiction (United Kingdom v. Iceland), 1.C.J. Reports 1972, Order of
17 August 1972, paras. 15 to 17, pp. 15 to 16.

13
